Citation Nr: 1110309	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO. 05-34 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a thyroid disorder, to include as secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to September 1952.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. The appeal was remanded for additional development in December 2008.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's thyroid disorder was not manifested during service or within one year of separation from service, and is not causally or etiologically related to service, including exposure to ionizing radiation.


CONCLUSION OF LAW

A thyroid disorder was not incurred in or aggravated during active service, nor may it be presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

1. Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability, notice of the evidence required to substantiate a claim for service connection must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the VCAA duty to notify was satisfied prior to the initial AOJ decision by a letter issued to the Veteran in April 2004 The letter advised the Veteran of the criteria for service connection and what evidence VA would attempt to obtain. The Veteran was also notified of the types of evidence that might be relevant to support the claims. The duty to notify as to the claim for service connection is met. The letter also included information on radiation exposure claims. The Veteran was also advised as to disability evaluations and effective dates in a letter dated March 2006.

2. Assist

In addition, the duty to assist the Veteran to develop the claim is fulfilled. VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained and the Veteran has submitted VA and private treatment records. VA obtained an opinion from the Director of Radiation and Physical Exposures. The Board obtained an expert medical opinion. Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record establishes the Veteran was afforded a meaningful opportunity to participate in the adjudication of the claims. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006). All requirements of the duty to notify the Veteran and the duty to assist the Veteran are met.

Service Connection

The Veteran contends that he was exposed to radiation in service, and as a result, developed a thyroid disorder.

Applicable law provides that service connection will be granted if it is shown that a Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Generally, to prove service connection, the record must contain: (1) a current diagnosis of the claimed disorder; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disorder. Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the Veteran has provided substantial medical evidence showing that the he was found to have bilateral thyroid nodule in 2001. A biopsy diagnosed Hurtle cell thyroid, possibly malignant and the Veteran underwent a total thyroidectomy. The final diagnosis was Hashimoto's thyroiditis with some onocytic (Hurtle cell) changes, but no malignancy was found. Thus, the first requirement for service connection has been met. With respect to the second and third requirements for service connection, there are four methods available to the Veteran to show that his thyroid disorder is related to his military service.

First, the Veteran could show that a thyroid disorder was shown or demonstrated during service. However, here, the Veteran's service treatment records show no thyroid issues, complaints, or symptoms during service. Thus, in-service incurrence of a thyroid disorder is not established by the evidence of record.

For certain diseases, a Veteran can establish that the disorder was incurred during service by using the chronic disease presumption of 38 C.F.R. §§ 3.307 and 3.309. Those regulations provide that if a malignant tumor, such as thyroid cancer, was manifest to a compensable degree within one year following discharge from active military service, it will be presumed that the condition was incurred during service. 38 C.F.R. §§ 3.307, 3.309. Here, however, the evidence does not show any manifestation of a thyroid disorder within a year of the Veteran's discharge from service in September 1952; the earliest evidence showing symptoms of a thyroid disorder is dated 2001.


When exposure to ionizing radiation is alleged with respect to a non-malignant thyroid nodule, the special presumption provision of 38 C.F.R. § 3.311 is also applicable. This regulation provides that when a Veteran claims that his in-service exposure to ionizing radiation caused a radiogenic disease, including a thyroid disorder, and that disease becomes manifest at least five years after service, an assessment will be made as to the size and nature of the radiation dose or doses. 38 C.F.R. § 3.311(a)(1). When the claim is based on radiation exposure not related to atmospheric nuclear weapons testing or the occupation of Hiroshima or Nagasaki, a request will be made for any available records concerning the Veteran's exposure to radiation, including, but not limited to, the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service. 38 C.F.R. § 3.311(a)(2)(i).
      
When it has been determined that: (1) a Veteran has experienced radiation exposure not related to atmospheric nuclear weapons testing or the occupation of Hiroshima or Nagasaki; (2) the Veteran subsequently develops a specified radiogenic disease, such as a thyroid disorder; and (3) a thyroid disorder first become manifest five years or more after exposure, the claim will be referred to the VA Under Secretary for Benefits for further consideration. 38 C.F.R. § 3.311(b). The Under Secretary for Benefits is to consider the claim with reference to specified factors and may request an advisory medical opinion from the Under Secretary for Health. If, after consideration, the Under Secretary for Benefits determines that there is no reasonable possibility that the Veteran's disease resulted from radiation exposure in service, the Under Secretary shall so inform the RO in writing, setting forth the rationale for this conclusion. 38 C.F.R. § 3.311(c)(1).

Here, the Veteran meets this first requirement, as his claims file contains confirmation from the Defense Threat Reduction Agency (DTRA) showing that the Veteran was exposed to radiation during Operation Buster-Jangle. The DTRA confirmed that the Veteran was exposed to doses of ionizing radiation during service, as follows: External gamma does, 16 rem; external neuron dose, .5 rem; internal committed dose to the thyroid (alpha), .1 rem, internal committed dose to the thyroid (beta plus gamma), 7 rem.

The Veteran meets the second requirement as a non-malignant thyroid nodule is a radiogenic disease as specified in 38 C.F.R. § 3.311(b)(2)(xvii). Finally, the Veteran meets the third requirement since the exposure was in 1951 and the first evidence of a thyroid disorder is dated 2002, well over five years after exposure. As such, this case was referred to the Under Secretary for Benefits.

In December 2009, a medical opinion was obtained from the Director of Radiation and Physical Exposures. The director noted that Hurtle cell thyroid was an unusual diagnosis, sometimes associated with radiation exposure to the neck, "generally from radiation therapy cases." A medical article was cited in support of this contention, but it does not appear that this article differentiated between radiation therapy and other radiation exposure.

As such, the Board requested an expert medical opinion, which was received in September 2010. The doctor explained that radiation therapy involves the use of much higher doses of radiation than those confirmed by the DTRA as the Veteran's exposure level. The doses of radiation which the DTRA confirmed the Veteran was exposed to are equivalent to one or two CT scans to the neck in one year. The dose of radiation to which the Veteran was exposed in service was not comparable to the massive doses that others were exposed to from atomic bombs and is more equivalent to incidental exposure. As a result, the examiner concluded that the Veteran did not have a thyroid disorder which could be attributed to ionizing radiation exposure during service. At most, there is a one to two percent chance of any damage to the thyroid from this exposure. While it is mathematically possible that a small amount of thyroid damage could be caused by this radiation exposure, it is far more likely that other processes during the long life of the Veteran were associated with the induction of his thyroiditis.

There are no conflicting medical opinions of record. The two existing opinions, from the Director of Radiation and Physical Exposures and from the Chief of Endocrinology and Metabolism at the VA Medical Center in Memphis, are from providers with considerable expertise in assessing the effects of radiation exposure. The two medical opinions are based on detailed facts and data, are the products of reliable principles and methods, and are the results of reliably applying those principles and methods to the facts of the case. As such, the Board finds that these opinions are extremely persuasive in this case.

In comparison, the only favorable evidence is the Veteran's lay opinions linking his thyroid disorder to radiation exposure in service. There is no evidence the Veteran has any particular knowledge of the level of radiation to which he was exposed nor expertise in the hazards of radiation exposure. See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007), Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). As such, the Board affords the Veteran's opinion little weight in this matter.

Therefore, the Board finds that the preponderance of the evidence is against finding that the Veteran's a thyroid disorder was caused by in-service exposure to ionizing radiation.

Lastly, even where the Veteran is not entitled to service connection under any applicable presumptive provision, service connection for a thyroid disorder from in-service radiation exposure may also be granted under the general VA compensation entitlement system if the Veteran can otherwise show a causal relationship between the present disability and a disease or injury incurred or aggravated during service. See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). Here, however, the only causal evidence presented is that seeking to show that the Veteran's a thyroid disorder was caused by exposure to ionizing radiation. As there is no other evidence of a causal relationship between the Veteran's service and a thyroid disorder other than the evidence presented above, service connection cannot be granted on the general VA compensation entitlement system.

It is clear from the Veteran's statements and testimony that he sincerely believes his thyroid disorder was caused by his radiation exposure during service. However, the record does not establish that the Veteran is qualified, through his education, training, or experience, to provide medical opinions about the etiology of his a thyroid disorder. 38 C.F.R. § 3.159(a)(1); See Espiritu, supra.

The application of the doctrine of reasonable doubt does not change the outcome. When there is an approximate balance of positive and negative evidence about a claim, reasonable doubt should be resolved in the claimant's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. However, here, the only evidence in favor of the Veteran's claim is the Veteran's strong belief that there is a connection between his disability and service. This evidence must be weighed against the negative opinions of two medical experts, which were based on a detailed review of the Veteran's actual history of exposure, a complex statistical analysis that took the particularized facts of the Veteran's history and disease into account, and medical expertise. Because these opinions are more probative, the preponderance of the evidence is against the Veteran's claim, and the doctrine reasonable doubt is not applicable. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The medical evidence of record does not establish that the Veteran's thyroid disorder is related to his service and service connection must be denied.
 
ORDER

Service connection for a thyroid disorder, to include as due to exposure to ionizing radiation, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


